On Motion to Dismiss.
Morgan, J.
The record was filed in this court on the fifth of November, 1873. On the twenty-second of December, 1875, appellees moved to dismiss the appeal, on the grounds that the transcript does not purport to contain all the proceedings had, documents filed, testimony and evidence adduced, in the suit, but merely such as was offered on the trial of the exception; that a number of documents forming part of the record of the lower court, and which the lower court had before it when it decided the exception, were omitted from the transcript, which should *876have been included therein, and that said omission is attributable to the appellant; that these documents would enable this court to revise the judgment appealed from, and are necessary to that end, and that the record being incomplete and mutilated by the fault of the appellant, the appeal should be dismissed. The motion comes too late. It should have been made within three judicial days after the record was filed here. 17 An. 21; 18 An. 191; 19 An. 276.
Motion dismissed.